*626Dissenting Opinion
DeBruler, J.
In the Madison Superior Court the prisoner Harold Smith filed his application for writ of habeas corpus, alleging that he was being illegally detained in Madison County in the state reformatory upon a warrant issued by the Indiana Parole Board awaiting a parole revocation hearing. On December 7, 1977, relator here filed his return to the writ and a trial was held resulting on December 15, 1977, in an order that Smith be released from physical custody and reinstated upon parole. Relator has presented two legal arguments in support of his claim that the trial court has acted without jurisdiction. He contends that the court exercised jurisdiction forbidden it by Ind. Code §34-1-57-18 (Burns 1973), which provides:
“No court or judge shall inquire into the legality of any judgment or process, whereby the party is in custody, or discharge him when the term of commitment has not expired in either of the cases following:
* * ❖
Second. Upon any process issued on any final judgment of a court of competent jurisdiction____”
Here Smith did not challenge the legality of any judgment or process issued by any court nor seek discharge from his original commitment and therefore this argument of relator is without foundation.
The second legal argument is that the Madison Superior Court was without jurisdiction because of its duty to transfer the case to the Marion Criminal Court pursuant to the command of Ind. R.P.C. 1, § 1 (c) which provides:
“[I]f a petitioner applies for a writ of habeas corpus, in the court having jurisdiction of his person, attacking the validity of his conviction or sentence, that court shall under this rule transfer the cause to the court where the petitioner was convicted or sentenced.”
Here no duty to transfer was imposed upon the Madison Superior Court because Smith had not launched an attack upon *627his conviction or sentence. Hawkins v. Jenkins, (1978) 268 Ind. 137, 375 N.E.2d 496.
I must therefore conclude that relator has failed in his burden to demonstrate that the trial court acted without jurisdiction, and I would dissolve the temporary writ and deny a permanent one.
Note. — Reported at 377 N.E.2d 1343.